DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 02/15/2019 are entered.  

Reasons for Allowance
Claims 1, 15, and 19, and those depending therefrom including claims 2-14, 16-18, and 20-26, are allowed.
	Regarding claim 1, “Fixed Abrasive Three-Dimensional Lapping and Polishing Plate and Methods of Making and Using the Same” (hereinafter Guo) discloses a fixed abrasive three-dimensional rigid plate suitable for use in precision lapping and polishing of advanced materials (“lapping plate”) [Page ii, line 5], said fixed abrasive three-dimensional rigid plate is composed of a composition comprising:
a) a plurality of micron-sized composite spherical abrasive beads (“the diamond grit unit was assumed as a sphere with inner radius a and outer radius bin a spherical coordinates”) [page 94, lines 5-6];
b) at least one polymeric resin bonding the spherical abrasive beads (“diamond grains in resin matrix”) [Guo; page iv, lines 15-16];
d) 1 wt.% to 40 wt.% on a dry weight basis of the rigid plate of one or more inorganic fillers (nanosized alumina particle was selected as a filler additive; alumina filler of from 2.5% wt. to 10% wt.; Page iv, Second Paragraph; Page 55, Table 4.2 – specifications of the resin-bonded diamond composites],
and a plurality of the pores in the rigid plate is neither uniform nor regular and are not intro-connected throughout a thickness of the three-dimensional abrasive plate (same (430) has a pores size of 10-100, with less porosity of pores that are not intra-connected throughout a thickness of the three-dimensional UV light-curable resin; Page 34, Table 3.2 – Porosity of the cured UV light-curable resin). 
Guo fails to disclose:
c) 1 wt.% to 40 wt.% on a dry weight basis of the rigid plate of at least one porosity additive; and
wherein said fixed abrasive three-dimensional rigid plate has a surface area porosity of 5 % to 60 %.
However, Lugg (WO-2016/183126A1) discloses an abrasive polishing pad (Abstract) composed of a composition comprising: c) 1wt.% to 40 wt.% on a dry weight basis of the rigid plate of at least one porosity additive (“The voids may comprise from about at least 4 volume % of the composite) [Lugg, page 16, lines 17-22] (“[a] porous ceramic matrix may be formed by techniques well known in the art, for example, by controlled firing of a ceramic matrix precursor or by the inclusion of pore forming agents, for example, glass bubbles, in the ceramic matrix precursor”) [Page 16, Lines 22-24), wherein said fixed abrasive three-dimensional rigid plate has a surface area porosity of 5% to 60% (the voids may comprise at least 7-20 volume % of the composite; Abstract; Page 16, Lines 18-22).  It would have been obvious to a person of ordinary skill in the art, at the time of invention, to have readily incorporated the abrasive three-dimensional rigid plate pad having a specified porosity which is formed through the use of a pore-former, as previously disclosed by 3M’126, within the fixed abrasive three-dimensional rigid plate for use in lapping and polishing of material, as previously disclosed by Guo, since the pores present in a ceramic matrix material aid in the controlled breakdown of abrasive composites, which lead to a release of used and dull abrasive particles from a composite material (3M’126, Page 16, Lines 12-14).  
	Lugg fails to disclose wherein at least one porosity additive comprises 1 wt.% to 40 wt.% on a dry weight basis of the rigid plate.  Lugg teaches that the pores may be formed by the inclusion of pore forming agents [Lugg; page 16, lines 22-24], but does not disclose how much weight is needed or if pore forming agents are preferred or capable of achieving the claimed plate.  
	Furthermore, Lugg only discloses that there is a porosity due to the possibility of pore forming agents in the process of making the plate, and not necessarily that the “pore forming agents” themselves are present in the final composition that forms the “rigid plate” as claimed.  
	Finally, Lugg is directed at a “polishing pad” which has different characteristics that might not make obvious modifying a “rigid plate” as claimed.  
	Therefore, the prior art, in combination with all other claim limitations, fails to anticipate or render obvious “1 wt.% to 4 wt.% based on a weight of the composition of at least one porosity additive” and “wherein the three-dimensional fixed abrasive rigid plate is formed to provide a three-dimensional rigid plate with a controlled surface area porosity of 5 to 60 %.”  
	For these reasons, claims 1, 15, and 19 allowed as each claim recites the subject matter recited as allowable.  Claims 2-14, 16-18, and 20-26 are therefore allowed as they depend from respective allowed claims 1, 15, and 19.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN108818298A, US-9,149,904, WO2016017819, CN 109108844A, and WO2013078324A1 are pertinent to the pore forming of claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723